Name: Commission Regulation (EEC) No 1003/85 of 25 March 1985 concerning Annexes III and XIII to Council Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  leather and textile industries
 Date Published: nan

 29 . 4 . 85 No L 116 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1003 / 85 of 25 March 1985 concerning Annexes III and XIII to Council Regulation (EEC) No 3589 / 82 on common rules for imports of certain textile products originating in third countries 1985 and to establish for 1985 the allocation thereof between Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 The allocation for 1985 of the Community quantitative limits referred to in Annex III to Regulation (EEC) No 3589 / 82 shall be as set out in Annex A hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3589 / 82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries (*), as last amended by Regulation (EEC) No 3762 / 83 ( 2 ), and in , particular Article 17 and Annex XIII thereof, Whereas , in Annex III to the said Regulation , it is stated that the allocations as between Member States of quantitative limits for 1985 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1985 ; Whereas it is appropriate to provide for 1985 the same allocations as those provided for in Annex III to Regulation (EEC) No 3589 / 82 , and to include the quantitative limits established pursuant to Article 11 of that Regulation ; Whereas Article 3 ( 3 ) of Annex XIII to Regulation (EEC) No 3589 / 82 provides that the quantitative limits specific to outward processing traffic may be adjusted in accordance with the procedure laid down in Article 1 5 ; Whereas the said Annex further provides that the allocations between Member States of Community quantitative limits specific to outward processing traffic are carried out in accordance with the procedure laid down in Article 15 ; Whereas it is appropriate to adjust the Community quantitative limits specific to outward processing traffic for Article 2 The Community quantitative limits specific to outward processing traffic referred to in Annex XIII to Regulation (EEC) No 3589 / 82 are hereby adjusted and allocated between Member States for 1985 as laid down in Annex B hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January to 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1985 . For the Commission Willy DE CLERCQ Member of the Commission (!) OJ No L 374 , 31 . 12 . 1982 , p . 106 . ( 2 ) OJ No L 380 , 31 . 12 . 1983 , p . 1 . No L 116 / 2 Official Journal of the European Communities 29 . 4 . 85 ANNEX A QUANTITATIVE LIMITS FOR 1985 GROUP I A Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Brazil Bulgaria Colombia South Korea Czecho ­ slovakia Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC I BNL Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 11 824 3 288 3 424 6 368 679 1 431 482 203 27 699 6 23 25 5 9 5 3 7 83 3 534 674 965 945 652 322 283 11 7 386 307 50 17 63 5 4 2 355 803 59 10 172 26 17 5 10 20 319 255 239 29 . 4 . 85 Official Journal of the European Communities No L 116 / 3 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 1 Mexico Tonnes (cont'd) Pakistan Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 957 811 1 131 2 000 204 71 95 10 5 279 1 517 1 245 1 990 1 217 667 402 227 58 7 323 1 620 313 1 574 333 91 201 300 16 4 448 674 263 12 20 15 21 11 8 1 024 Peru (') Tonnes Romania Tonnes 2 55.09 Brazil TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Bulgaria Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 6 320 1 889 3 712 1 883 2 362 584 272 40 17 062 312 144 296 55 (&gt;) 63 9 151 202 1 232 1 427 524 2 122 351 1 178 70 80 14 5 764 Colombia (M Tonnes 0 ) See Appendix . No L 116 / 4 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 2 (cont'd) South Korea Czecho ­ slovakia Egypt Hong Kong Hungary India Indonesia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC UK Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes ' 1 102 493 566 1 075 1 191 22 974 31 5 454 2 580 862 329 255 287 475 980 292 6 060 978 953 1 784 865 1 697 26 200 62 6 565 748 597 725 407 10 161 450 81 41 13 210 631 345 90 74 414 39 340 253 2 186 4 565 4 744 2 400 1 571 26 536 376 507 87 40 786 1 697 29 . 4 . 85 Official Journal of the European Communities No L 116 / 5 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 2 (cont'd) Malaysia Pakistan Peru Poland Romania Singapore Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 1 626 192 520 496 764 10 177 14 3 799 2 830 1 704 2619 1 572 10 574 781 514 40 20 637 653 268 1 109 327 115 69 119 16 2 676 449 399 151 190 152 101 54 218 1 714 1 530 995 306 725 105 40 190 48 3 939 576 265 561 347 748 22 13 13 2 545 3 393 380 2 209 755 881 55 1 167 23 8 863 No L 116 / 6 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 2 a ) 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) Of which other than unbleached or bleached Brazil Bulgaria South Korea Czecho ­ slovakia Egypt Hong Kong Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F BNL UK DK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 693 265 531 574 427 512 89 11 3 102 106 61 73 20 H 20 9 35 139 463 135 59 69 131 144 4 121 6 669 1 900 283 121 196 633 187 187 367 176 344 5 40 12 1 318 637 511 623 351 8 784 390 70 37 11 403 439 232 34 37 395 29 286 233 1 685 0 ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 7 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 2 a ) (cont'd) I India Indonesia Malaysia Pakistan Poland Romania Singapore D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 940 737 494 805 3 152 137 379 40 6 884 170 806 56 152 83 237 10 170 6 1 520 200 179 152 102 826 634 186 17 2 296 111 192 22 36 59 80 24 168 692 1 231 525 208 145 74 38 187 39 2 447 342 74 125 218 436 22 9 6 1 232 No L 116 / 8 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 2 a ) (cont'd) Thailand D F I BNL UK IRL DK GR EEC Tonnes i 8814229627722035645 2 288 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Brazil Bulgaria Colombia South Korea Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes J 104 330 385 142 425 3 8 8 1 405 24 83 29 n 3 3 6 3 151 n 497 667 1 650 785 388 33 57 201 4 278 1 131 146 37 106 33 17 64 56 1 590 1 720 1 335 415 645 6 583 135 167 17 LI 0170 ) See category 2 . I 29 . 4 . 85 Official Journal of the European Communities No L 116 / 9 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 3 (cont'd) Hungary Indonesia Malaysia ( J ) Poland Romania Singapore Thailand (') D F I BNL UK IRL DK GR EEC F I UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 103 168 22 41 172 4 15 52 577 643 357 755 2 827 671 1 827 834 1 663 169 300 21 8 312 152 131 44 49 317 80 11 118 902 358 559 42 42 67 8 17 9 1 102 55 54 25 18 272 30 31 4 489 5 283 1 020 4 806 1 449 1 772 139 1 410 35 15 914 0 ) See Appendix . No L 116 / 10 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) Of which other than unbleached or bleached Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary Indonesia Malaysia (') Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F BNL UK D F I BNL UK IRL DK GR EEC BNL F I UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 11 42 21 1 2 3 2 82 48 68 212 97 50 3 3 125 606 91 59 25 1 195 931 289 424 4 317 94 119 13 7 382 27 96 54 113 1 822 183 309 88 513 174 230 6 3 325 122 114 28 25 259 65 11 77 701 (') See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 11 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 3 a ) (cont'd) Singapore Thailand ( ] ) D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 7 7 13 3 32 31 30 2 125 1 396 125 732 471 690 60 703 5 4 182 ( J ) See Appendix . No L 116 / 12 Official Journal of the European Communities 29 . 4 . 85 GROUP I B Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 Brazil 1 000 pieces4 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Bulgaria 1 000 pieces 60.04 B I II a ) b ) c ) IV b ) 1 aa ) dd) 2 ee ) d ) 1 aa ) dd ) 2 dd ) Under garments , knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , lightweight fine knit . roll , polo or turtle necked junipers and pullovers , under vests and the like , knitted or crocheted , not elastic or rubberized , other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments F UK D F I BNL UK IRL DK GR EEC South Korea 1 000 pieces Czecho ­ slovakia 1 000 pieces 343 2 381 476 82 80 31 58 5 11 12 755 2 208 (') 4 413 854 1 128 1 915 123 357 16 11 014 604 679 50 136 96 7 232 14 1 818 4 291 ( ») 722 342 905 825 67 138 65 7 355 9 069 780 722 2 164 10 937 146 614 88 24 520 520 1 009 175 396 352 4 165 12 2 633 Egypt ( ») 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Hong Kong 1 000 pieces Hungary 1 000 pieces ( l ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 13 Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 India4 (cont 'd) Macao Malaysia 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces Pakistan D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F I D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 2 524 1 652 1 049 953 2 767 64 313 52 9 374 2 766 3 580 227 899 2 454 18 106 12 10 062 1 317 1 138 318 1 451 900 31 168 25 5 358 1 903 1 967 556 1 212 2 542 36 627 40 8 883 1 144 2 080 2 560 3 240 450 1 050 2 027 33 548 31 9 939 4 286 3 156 260 163 1 612 18 270 23 9 788 Peru Philippines Poland No L 116 / 14 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No N1MEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 4 (cont'd) Romania Singapore Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 8 223 1 388 997 1 025 3 017 34 432 32 15 148 5 315 2 749 350 1 518 1 876 104 521 31 12 464 2 254 2 821 567 765 2 878 37 405 33 9 760 5 60.05 A I a ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rubberized , of wool , of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 349 144 65 53 131 9 14 8 773 5 060 1 330 845 6 906 11 366 222 417 13 26 159 640 170 250 66 85 4 20 23 1 258 10 699 677 635 2 169 11 193 52 737 99 26 261 29 . 4 . 85 Official Journal of the European Communities No L 116 / 15 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 5 (cont'dJ Hungary Macao Malaysia Pakistan Peru Philippines Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 510 825 267 225 310 19 88 14 2 258 4 003 2 071 321 718 2 019 19 433 8 9 592 547 671 157 295 626 11 60 13 2 380 1 168 259 304 167 325 18 80 28 2 349 99 55 315 41 144 6 21 7 688 1 672 564 296 363 728 34 381 16 4 054 328 535 141 103 583 11 85 9 1 795 No L 116 / 16 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 5 (cont'd) Romania Singapore Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 5 210 1 397 1 714 504 1 360 39 157 24 10 405 2 625 730 392 1 028 1 980 53 132 15 6 955 2 325 636 507 812 2 481 92 476 26 7 355 6 61.01 B V d ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boys' outer garments Women's girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's girls' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Brazil Bulgaria South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 906 80 406 192 345 12 84 8 2 033 191 47 52 23 35 2 10 8 368 1 388 160 337 983 1 364 59 252 14 4 557 284 43 35 60 27 5 22 12 488 Official Journal of the European Communities No L 116 / 1729 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 6 (cont'd) Hong Kong (1 ) Hungary India Indonesia Macao Malaysia Pakistan D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 20 043 991 837 3 111 22 933 83 2 465 169 50 632 49 9 5 146 16 1 31 8 265 1 137 558 553 354 539 40 139 54 3 374 1 154 688 384 771 892 28 143 60 4 120 5 102 2 615 924 1 199 407 23 39 8 10 317 1 368 474 219 838 296 12 174 14 3 395 212 (') See Appendix . No L 116 / 18 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 6 (cont'd) Philippines Poland Romania Singapore Sri Lanka Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 997 232 98 836 490 13 104 30 3 800 141 59 70 167 67 1 12 8 525 554 979 1 897 379 325 15 20 13 4 182 2 550 1 130 443 1 725 947 28 233 19 7 075 1 007 204 300 250 499 23 78 18 2 379 607 165 128 258 238 6 207 13 1 622 29 . 4 . 85 Official Journal of the European Communities No L 116 / 19 Category CCT heading No N1MEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 7 60.05 A II b ) 4 aa ) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres Brazil Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary India UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 154 82 117 50 30 36 2 7 6 330 - 2 390H 451 340 1 652 I 968 16 222 11 8 050 29 83 18 20 16 2 10 5 183 17 265 605 650 2 516 7 358 29 616 26 29 065 93 65 63 5 47 1 35 11 319 9 505 3 127 1 763 3 734 II 679 124 570 86 30 588 ( : ) See Appendix . No L 116 / 20 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 7 (cont'd) Indonesia Macao Malaysia Philippines Poland Romania Singapore D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC IRL D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 063 574 230 673 610 33 225 37 3 445 741 1 591 203 316 995 3 151 7 4 007 312 1 138 104 51 151 4 52 9 1 821 1 218 410 206 260 596 12 80 9 2 791 22 145 401 51 22 45 23 7 694 2 432 1 351 284 537 1 580 43 306 22 6 555 29 . 4 . 85 Official Journal of the European Communities No L 116 / 21 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 7 (cont'd)\ Sri LankaThailand DFIBNLUKIRLDKGREECDFIBNLUK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 032 545 655 363 750 20 100 20 3 485 981 234 326 274 269 12 172 13 2 281 8 61.03 A ' 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 817 273 141 83 103 14 102 12 2 545 16 723 (') 482 1 096 6 336 0 ) 2 697 64 157 29 27 584 412 106 108 12 53 5 15 20 731 18 975 675 1 440 3 074 20 330 57 1 786 35 46 372 190 122 70 32 168 1 10 11 604(') See Appendix . No L 116 / 22 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 8 (cont'd) India Indonesia Macao Malaysia Pakistan Philippines Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 9 166 1 284 3 746 2 993 9 094 201 601 49 27 134 2 170 798 784 597 1 028 38 134 51 5 600 595 2 261 718 238 1 390 7 774 11 5 994 1 242 1 772 137 207 268 8 473 14 4 121 668 138 490 390 1 216 40 52 25 3 019 1 613 361 441 508 410 47 102 14 3 496 623 60 27 73 435 6 13 10 1 246 29 . 4 . 85 Official Journal of the European Communities No L 116 / 23 Category CCT heading No N1MEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 8 (cont'd) Romania Singapore Sri Lanka Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 3 396 725 690 292 784 19 197 18 6121 1 328 1 202 268 285 1 030 55 453 15 4 636 1 372 302 477 646 693 33 65 18 3 606 445 115 357 268 160 12 519 12 1 888 No L 116 / 24 Official Journal of the European Communities 29 . 4 . 85 GROUP II A Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary India D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 2 573 224 303 264 776 154 92 92 4 478 53 337 178 84 88 195 2 31 12 927 292 134 20 72 54 20 40 12 644 235 70 68 57 977 3 36 8 1 454 79 20 9 5 49 1 43 7 213 729 287 234 321 2 201 39 149 8 3 968 29 . 4 . 85 Official Journal of the European Communities No L 116 / 25 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januarytoj31December1985 9 (cont'd) Pakistan Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 605 387 311 236 517 41 66 42 2 205 195 193 38 30 196 2 89 9 752 20 62.02 B I a ) c ) 62.02-12 , 13 , 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven Brazil Bulgaria South Korea Egypt Czecho ­ slovakia Hong Kong Hungary India D F I BNL UK IRL DK GR EEC UK UK UK D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 1 988 162 129 224 206 10 27 17 2 763 53 H 120 287 ( J ) 707 41 24 24 38 5 28 10 0 ) 877 380 565 40 98 29 189 3 86 8 1 018 2 940 1 084 354 857 1 576 20 780 31 7 642(') See Appendix . No L 116 / 26 Official Journal of the European Communities 29 . 4 . 85 Mem ­ NIMEXE code ( 1985 ) Description Third countries UnitsCategory CCT heading No ber States Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 20 Macao Tonnes (cont 'd) Pakistan Tonnes Poland Tonnes D F I BNL UK IRL DK GR EEC F I D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 11 5 41 3 10 1 2 6 79 500 562 266 105 23 14 69 1 211 13 702 270 105 69 41 160 2 60 9 716 Romania Tonnes 22 56.05 A Bulgaria South Korea Tonnes Tonnes Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 Macao Tonnes UK D F I BNL UK IRL DK . GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 53 3 814 1 557 1 372 923 1 701 81 341 39 9 828 43 46 23 32 147 1 4 8 304 1 520 888 180 514 1 055 100 74 19 4 350 Malaysia Tonnes 29 . 4 . 85 Official Journal of the European Communities No L 116 / 27 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 22 (cont'd) Romania Singapore Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 731 771 193 125 287 14 37 12 2 170 1 130 373 158 189 497 6 19 15 2 387 402 114 467 134 272 7 17 20 1 433 22 a ) 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 a ) Of which acrylic Singapore UK Tonnes 384 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale Poland Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 88 200 50 853 70 5 10 10 1 286 367 218 180 1 382 304 13 37 10 . 2511 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics ( other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres Bulgaria South Korea UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 32 400 118 109 170 206 13 458 37 1 511 No L 116 / 28 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 32 (cont'd) Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 396 95 441 52 174 90 262 44 1 554 Hong Kong D F I BNL UK IRL DK GR EEC Tonnes 490 487 318 216 3 681 307 62 76 5 637 Poland D F I BNL UK IRL DK GR EEC Tonnes 331 204 55 40 302 60 165 55 1 212 32 a ) 58.04-63 a ) Of which cotton corduroy Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 326 67 419 47 117 80 242 44 1 342 Poland D F I BNL UK IRL DK GR EEC Tonnes 70 44 11 11 33 55 43 16 283 39 62.02 B II a ) c ) III a ) 2 . c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric Brazil Bulgaria D F I BNL UK IRL DK GR EEC UK Tonnes Tonnes 872 204 158 132 461 9 60 20 1 916 ( ! ) 0 ) See category 20 . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 29 Category CCT heading No N1MEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 11December1985 39 (cont'd) Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 567 46 39 41 53 7 21 13 787 Hong Kong D F I BNL UK IRL DK GR EEC Tonnes 220 82 100 297 490 4 30 38 1 261 Hungary D F I BNL UK IRL DK GR EEC Tonnes 171 51 32 63 165 2 61 10 555 India D F I BNL UK IRL DK GR EEC Tonnes 431 194 198 97 754 7 57 16 1 754 Macao D F I BNL UK IRL DK GR EEC Tonnes 209 100 231 46 118 4 14 13 735 Romania F I Tonnes 119 397 No L 116 / 30 Official Journal of the European Communities 29 . 4 . 85 GROUP II B Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 12 60.03 A B I lib ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres Bulgaria D F I BNL UK IRL DK GR EEC 1 000 pairs 463 874 198 75 269 11 48 19 1 957 South Korea D F I BNL UK IRL DK GR EEC 1 000 pairs 51 166 ( J ) 7 762 12110 14 325 9 992 255 1 483 107 97 200 Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pairs 3 405 1 395 170 433 148 11 571 54 6 187 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pairs 2 348 1 204 240 816 1 132 18 2 439 30 8 227 Hungary D F I BNL UK IRL DK GR EEC 1 000 pairs 572 458 80 330 108 5 914 39 2 506 Philippines BNL 1 000 pairs 1 190 Poland D F I BNL UK IRL DK GR EEC 1 000 pairs 1 524 1 036 654 99 219 11 1 142 20 4 705 ( ! ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 31 Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 12 Romania 1 000 pairs (cont 'd) D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 9 226 4 736 7 980 3 489 2 078 80 1 570 110 29 269 4 045 1 301 936 703 1 534 58 175 117 8 869 Thailand 1 000 pairs 13 60.04 Brazil 1 000 pieces B IV b ) 1 cc) 2 dd ) d ) 1 cc) 2 cc ) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls ' and infants' ( other than babies') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres 1 456 1 563 553 470 744 47 128 77 5 038 Bulgaria 1 000 pieces South Korea 1 000 pieces D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Czecho ­ slovakia 1 000 pieces 66 2 445 1 110 387 815 2152 100 142 56 7 207 552 125 58 78 71 10 30 16 940 26 717 3 110 1 836 21 485 13 920 111 7 979 113 75 271 Hong Kong 1 000 pieces No L 116 / 32 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Hungary13 (cont'd) Macao Philippines Poland Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 D 1 000 pieces 465 F 300 I 2 506 BNL 455 UK 381 IRL 15 DK 48 GR 57 EEC 4 227 D 1 000 pieces 1 330 FI 1 398 I\ 322 BNL 228 UK 509 IRL 22 DKli 151 GRII 61 EEC 4 021 D 1 000 pieces 2 213 F !! 1 178 I II 680 BNLII 845 UKI 2 289 IRLII 84 DK 199 GRII 91 EEC 7 579 D 1 000 pieces 4 452 FI 757 II 197 BNL|| 168 UKI 350 IRL|| 12 DK|| 150 GR 62 EEC 6 148 D 1 000 pieces 4 816 F\ 911 I\ 481 BNL\ 756 UKI 2 091 IRL\ 28 DK\ 437 GR 63 EEC 9 583 D 1 000 pieces 1 204 F\ 1 034 I\ 414 BNLI 431 UKI 1 625 IRL\ 24 DK\ 131 GR\ 17 EEC 4 880 D 1 000 pieces 1 618 F 234 I\ 214 BNL\ 382 UK\ 1 057 IRLI 11 DK\ 82 GR\ 12 EEC 3 610 Romania Singapore 14 A 61.01 A II a ) South Korea 61.01-07 Men's and boys' outer garments : Men's and boys' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 0 ) See Appendix . 29 . 4 . 85 No L 116 / 33Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units 1 Quantitativejlimitsfrom 1Januaryto 31December1985 14 A (cont'd) Hong Kong D F 1 000 pieces 1 226 223 I 221 I BNL\ 288 \ UK 892 IRL 18 l I || DK 94 l GR 11 EEC 2 973 14 B 61.01 B V b ) 1 2 3 61.01-41 , 42 , 44 , 46 , 47 Men's and boys' outer garments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes , other than those of category 14 A , of wool , of cotton or of man-made textile fibres Bulgaria D F I BNL UK IRL DK GR EEC 1 000 pieces 43 28 23 15 27 3 7 3 147 South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 911 90 77 400 636 5 44 10 2173 ¢ Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pieces 69 10 13 21 13 2 10 10 148 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 1 239 168 138 247 816 10 153 10 2 781 Hungary UK 1 000 pieces 57 Macao UK 1 000 pieces 85 0 Poland D F I BNL UK IRL DK GR EEC 1 000 pieces 165 111 26 112 45 2 16 4 481 No L 116 / 34 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 14 B (cont'd) Romania D F 1 000 pieces 154 46 II I 471 II BNL 25 I UK\ 35 I IRL 1 DK\ 4 I GR 3 \ EEC 739 15 A 61.02 B I a ) 61.02-05 Women's girls' and infants ' outer garments : B. Other : Women's , girls' and infants' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 5912 South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 866 112 90 181 444 ( ») 5 20 7 1 725 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 605 92 117 155 298 5 51 4 1 327 Macao D F I BNL UK IRL DK GR EEC 1 000 pieces 18 11 30 8 37 1 4 3 112 Poland D F I BNL UK IRL DK GR EEC 1 000 pieces 34 79 8 6 11 1 1 3 143 Romania D F I BNL UK IRL DK GR EEC 1 000 pieces 19 3 3 60 6 3* 95 (*) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 35 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 15 B 61.02 B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants ' outer garments : B. Other : Women's girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A , ofwool , of cotton or of man-made textile fibres Bulgaria D F I BNL UK IRL DK GR EEC 1 000 pieces 76 53 38 80 42 2 7 6 304 South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 1 560 242 206 549 1 731 63 391 18 4 760 Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pieces 104 30 25 80 78 3 7 5 332 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 3 279 191 173 418 860 12 130 16 5 079 Hungary D F I BNL UK IRL DK GR EEC 1 000 pieces 108 77 18 55 59 1 9 6 333 India D F I BNL UK IRL DK GR EEC 1 000 pieces 603 424 179 222 728 9 70 12 2 247 Macao D F I BNL UK IRL DK GR EEC 1 000 pieces 42 22 12 13 34 1 2 6 132 No L 116 / 36 Official Journal of the European Communities 29 . 4 . 85 Mem ­ Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 Category CCT heading No NIMEXE code ( 1985 ) Description ber States 15 B (cont'd) Philippines 1 000 pieces Poland 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC UK 415 H 85 84 104 411 6 19 10 1 134 189 92 41 63 129 4 57 3 578 440 89 278 63 83 4 10 9 976 222 Romania 1 000 pieces Thailand 1 000 pieces 16 Bulgaria 1 000 pieces 61.01-51 , 54 , 57 61.01 B V c) 1 2 3 Men's and boys' outer garments : Men's and boys' woven suits ( including coordinate suits consisting of two or three pieces , which are ordered , packed , consigned and normally sold together ) of wool , of cotton or of man-made textile fibres , excluding ski suits South Korea 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 61 42 35 24 27 4 12 15 220 182 65 27 178 275 4 7 3 741 197 27 12 67 61 4 40 9 417 Czecho ­ slovakia 1 000 pieces (') See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116/ 37 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem* ber States Units Quantitative limitsfrom 1Januaryto 31December1985 16 (cont'd) - Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 1 398 183 78 290 449 6 31 9 2 444 Hungary D F I BNL UK IRL DK GR EEC 1 000 pieces 32 21 18 152 95 1 12 4 335 Macao D F I BNL UK IRL DK GR EEC 1 000 pieces 71 169 13 32 17 1 2 3 308 Philippines IRL 1 000 pieces 12 Poland D F I BNL UK IRL DK GR EEC 1 000 pieces 91 61 16 12 110 1 13 3 307 Romania D F I BNL UK IRL DK GR EEC 1 000 pieces 279 282 712 56 360 5 15 6 1 715 Thailand UK 1 000 pieces 122 17 61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 Men's and boys' outer garments : Men's and boys' woven jackets ( excluding waister jackets ) and blazers of wool , of cotton or of man-made textile fibres Bulgaria South Korea UK D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 21 578 ( i ) 124 94 218 1 153 73 160 8 - 2 408 (*) See Appendix . \ No L 116 / 38 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 17 (cont'd) Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pieces 138 40 14 24 94 3 21 10 344 Hong Kong F 1 000 pieces 119 - - Hungary D F I BNL UK IRL DK GR EEC 1 000 pieces 72 30 26 60 97 2 12 7 306 India D F I BNL UK IRL DK GR EEC 1 000 pieces 626 473 236 279 522 24 60 26 2 246 Macao D F I BNL UK IRL DK GR EEC 1 000 pieces 121 128 24 31 403 1 5 4 717 Poland UK IRL 1 000 pieces 147 15 Romania D F I BNL UK IRL DK GR EEC 1 000 pieces 228 165 145 56 213 3 10 5 825 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Bulgaria South Korea F D F I BNL UK IRL DK GR EEC Tonnes Tonnes 40 268 59 25 169 82 5 10 3 621 29 . 4 . 85 Official Journal of the European Communities No L 116 / 39 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 18 (cont'd) Czecho ­ slovakia D F I BNL UK IRL Tonnes 138 20 16 15 82 3 DK 8 GR 9 l EEC 291 Hong Kong D Tonnes 1 552 II II F li 229 I 142 I BNLli 367 UKli 1 059 I IRL 15 |\ II DK 88 \ GR 12 l EEC 3 464 Macao D Tonnes 712 \ II F 653 I I 125 I BNLli 205 I II UKli 242 I IRLli 4 DK 34 GRli 7 l EEC 1 982 Malaysia UK Tonnes 121 Poland D Tonnes 190 I Fl 51 I I 17 \ I BNL 13 ||||\ I UK 62 I IRL 2 I DK 5 II GR|| 6 l EEC 346 Romania BNL Tonnes 120 Singapore F 1 000 pieces 265 Sri Lanka UK Tonnes 135 19 61.05 A C 61.05-10 , 99 Handkerchiefs Bulgaria South Korea Czecho ­ slovakia UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 127 12 771 3 207 2 019 3 139 2 800 190 372 130 24 628 6 068 460 1 954 3 608 617 41 410 71 13 229 No L 116 /40 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 19 (cont'd) Hong Kong D F I BNL 1 000 pieces 22 044 4 938 23 104 19 596 UK 8 105 IRL 379 DK 846 I GR 383 l EEC 79 395 Hungary D Tonnes 126 F 27 l I 27 \I BNL 19 I UK 52 II IRL 1 I DK 37 \||l GR 54 l EEC 343 l India D 1 000 pieces 12 237 I FI 12 783 I BNL UK IRL DK GR EEC 4 591 3 662 14 807 452 1 164 12 49 708 l Macao D Tonnes 142 II ||I F || 112 || ||I I 124 II || 1 BNLli 52 II ||I I UKII 39 \ I IRL|| 2 II || DK 4 | I || GR 5 l EEC 480 l Malaysia D 1 000 pieces 27 765 \I-III || F || 4 019 l I || I || 2 897 I11 || BNL|| 675 I || UK|| 2 707 II || IRL|| 23 \II || DK|| 717 \I || GR|| 135 l EEC 38 938 I Philippines I 1 000 pieces 1 839 |l Poland D 1 000 pieces 2 055 I I FI 861 II I I 544 I I BNL 1 622 II I UK 852 II IRL 36 II DK 108 I II GR 66 EEC 6 144 29 . 4 . 85 Official Journal of the European Communities No L 116 / 41 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres South Korea ( 1 ) D F I BNL UK IRL DK GR EEC 1 000 pieces 3 960 V ) 1 120 299 1 717 2 647 28 565 37 10 373 Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pieces 131 48 37 32 60 5 13 11 337 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 6 886 480 371 1 229 4 867 24 821 29 14 707 India F BNL 1 000 pieces 411 729 Macao D F I BNL UK IRL DK GR EEC 1 000 pieces 55 194 24 26 52 1 7 12 371 Philippines D F I BNL UK IRL DK GR EEC 1 000 pieces 1 523 408 160 324 678 24 99 17 3 233 Romania I 1 000 pieces 675 Singapore D F I BNL UK IRL DK GR EEC 1 000 pieces 392 268 195 145 323 14 41 28 1 406 0 ) See Appendix . No L 116 /42 Official Journal of the European Communities 29 . 4 . 85 Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Unitsber States Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 21 Sri Lanka 1 000 pieces (cont 'd) D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 930 461 116 436 433 9 30 19 2 434 898 794 319 379 720 24 143 22 3 299 Thailand 1 000 pieces 24 60.04 Brazil (M 1 000 pieces 60.04-47 , 73 B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys' pyjamas , knitted or crocheted , of cotton or of synthetic textile fibres Women's , girls' and infants' ( other than babies') knitted or crocheted pyjamas and nightdresses , of cotton or of synthetic fibres 60.04-51 , 53 , 81 , 83 Bulgaria 1 000 pieces 1 000 piecesSouth Korea D F I BNL UK IRL DK GR EEC BNL D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 806 124 191 295 239 8 19 17 1 699 21 680 1 142 272 335 412 25 66 11 2 943 1 234 298 60 105 106 13 40 14 1 870 1 611 545 252 2 111 1 710 16 339 27 6 611 1 000 piecesCzecho ­ slovakia Hong Kong 1 000 pieces 0 ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 43 Category 24 (cont'd) CCT heading No NIMEXE code ( 1985 ) Description Third countries Hungary Mem ­ ber States D F I BNL UK Units 1 000 pieces Quantitative tolimitsfrom 1Januaryto 31December1985 f IRL 8 I DK 42 I GRl 54 l EEC 1 474 India F 1 000 pieces 689 Macao D 1 000 pieces 260 II Fl 203 I Il 68 I BNL\ 58 || |\ I UK 115 I IRL\ 5 I DK|| 17 \\ I GR 12 l EEC 738 Malaysia BNL 1 000 pieces 324 Pakistan (*) F 1 000 pieces 297 Philippines D 1 000 pieces 2 422 l I F 369 II II 165 \ II BNL 303 II\ I UK 280 \ II IRLIl 21 II DK 59 l GR 25 EEC 3 644 Poland D 1 000 pieces 304 II F Il 316 I I \\ 70 BNLII 48 II UK 284 ||\ I IRLli 10 I DK\\ 81 GR 13 EEC 1 126 Romania D 1 000 pieces 1744 ( ») II F li 457 II I li 122 BNLl.\ 1 173 \ I UKIl 201 II IRL 10 DK 48 \\ GR 18 l EEC 3 773 Singapore 0 ) D 1 000 pieces 174 II || II F 87 I Il 45 \\ I BNL 66 UK 76 II IRL 4 II DKIl 13 \\\ I GRIl 11 I EEC 476 i 1 ) See Appendix . l || 29 . 4 . 85Nr . L 116 / 44 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 24 (cont'd) Thailand ( ! ) D F I BNL UK IRL DK GR EEC 1 000 pieces 1 058 221 85 215 168 9 65 18 1 839 26 60.05 A lib) 4 cc) 11 22 33 44 61.02 Bile ) 4 bb ) cc) dd ) ee ) 60.05-45 , 46 , 47 ,48 61.02-48 , 52 , 53 , 54 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool , of cotton or of man-made textile fibres South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 938 340 192 328 455 20 152 13 2 438 179 83 (&gt;) 17 19 24 5 7 8 342 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 4 010 483 374 1 129 2 937 25 185 15 9 158 Hungary BNL 1 000 pieces 196 India D F I BNL UK IRL DK GR EEC 1 000 pieces 1 938 1 817 911 1 037 2 048 27 216 46 8 040 Macao D F I BNL UK IRL DK GR EEC 1 000 pieces 188 251 85 95 142 6 14 13 794 Malaysia BNL 1 000 pieces 221 Pakistan F 1 000 pieces 401 (') See Appendix . l 29 . 4 . 85 Official Journal of the European Communities No L 116 / 45 Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 ber States 26 Philippines 1 000 pieces (cont 'd) Poland 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F UK IRL F Romania 1 000 pieces 560 180 100 97 317 15 27 16 1 312 688 270 222 167 168 4 10 15 1 544 124 109 72 315 144 4 11 12 791 334 654 24 225 730 312 272 450 375 15 209 17 2 380 Singapore Sri Lanka Thailand 1 000 pieces 1 000 pieces 1 000 piecesD F I BNL UK IRL DK GR EEC 27 60.05 South Korea 1 000 pieces A II b ) 4 dd ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 61.02 D F I BNL UK IRL DK GR EEC F DK D F I BNL UK IRL DK GR EEC 1 000 pieces 502 75 66 431 92 10 115 10 1 301 0 ) 11 4 042 353 368 977 1 996 26 238 30 8 030 Czecho ­ slovakia Hong Kong B II e ) 5 aa ) bb ) cc ) Women's , girls ' and infants ' outer garments : B. Other : Women's , girls' and infants' ( other than babies') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 (') See category 26 . No L 116 / 46 29 . 4 . 85Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 27 India D 1 000 pieces 1 686 (cont'd)||II F 1 177 IIIIII II I 804 II||II || BNL|| 743 II||Il II UKII 1 599 ||IIII IRL 35 ||II II DKII 204 ||II || GR|| 44 EEC 6 292 || Macao D 1 000 pieces 680 ||II || F 302 IIII II I 72 I II Il BNL 336 I||II Il UK 398 ||||II || IRL 5 ||II \ DK|| 117 ||||II GRli 10 EEC 1 920 Malaysia UK 1 000 pieces 287 Pakistan F 1 000 pieces 221 | UK 430 Philippines UK 1 000 pieces 281 Singapore D 1 000 pieces 182 IIIl II F Il 120 Il I II I Il 21 ||IIII II BNL|| 150 IIIIII II UKII 106 IIIIII II IRL 5 IIIIII II DK 9 II||II II GRII 6 EEC| 599 Thailand UK DK 1 000 pieces 331 116 28 60.05 A II b ) 4 ee ) 60.05-61 , 62 , 64 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies' South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 137 43 25 63 104 2 9 3 386 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 1 483 169 117 320 967 10 59 11 3 136 Macao UK 1 000 pieces 92 Romania BNL UK 1 000 pieces 135 97 Singapore UK 1 000 pieces 389 29 . 4 . 85 Official Journal of the European Communities No L 116 / 47 Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 ber States 29 South Korea ( 1 ) 1 000 pieces61.02 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of wool , of cotton or of man-made textile fibres , excluding ski suits . 108 105 36 57 196 5 22 3 532 1 224 100 94 244 700 8 31 10 2 411 Hong Kong 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC India 1 000 pieces 1 519 632 442 247 1 131 26 90 23 4 110 224 16 49 67 160 Macao Philippines Romania Thailand F IRL F I UK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 30 A 61.04 B I Women's , girls' and infants' under garments : South Korea 1 000 pieces 61.04-11 , 13 , 18 Women's , girls' and infants' woven pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres Czecho ­ slovakia 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 902 107 88 76 134 4 16 8 1 335 98 320 14 13 25 5 24 5 504 5 076 549 476 1 024 2105 27 111 32 9 400 Hong Kong 1 000 pieces (') See Appendix . No L 116 / 48 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber Units States Quantitative limitsfrom 1Januaryto 31December1985 30 A (cont'd) Hungary D 1 000 pieces F I BNL UK IRL DK GR EEC 887 86 57 140 170 4 40 8 1 392 India F 1 000 pieces 278 Macao D 1 000 pieces F I BNL UK IRL DK GR EEC 2 233 744 391 262 550 24 79 19 4 302 Philippines UK 1 000 pieces 270 Romania BNL 1 000 pieces 182 30 B 61.04 B II 61.04-91 , 93 , 98 Women's , girls' and infants' under garments : Women's , girls' and infants' ( other than babies') woven under garments , other than pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Macao D Tonnes F I BNL UK IRL DK GR EEC UK Tonnes D Tonnes F I BNL UK IRL DK GR EEC 10 5 - 4 58 8 2 3 90 42,4 3 3 2 1 3 3 15 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted Brazil D 1 000 pieces F I BNL UK IRL DK GR EEC 747 1 053 105 210 210 7 82 22 2 437 South Korea D 1 000 pieces F I BNL UK IRL DK GR EEC 2 096 975 203 542 527 15 46 20 4 424 29 . 4 . 85 Official Journal of the European Communities No L 116 / 49 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 31 (cont'd) Czecho ­ slovakia Hong Kong Macao Philippines D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 307 59 90 62 105 7 21 13 664 6 320 1 706 610 3 204 2 653 39 935 45 15 512 2 569 813 215 302 1 119 12 90 25 5 145 2 085 1 094 325 347 \\ I UK 1 771 \ I IRLli 31 \ I DK 134 \\ GR 32 l EEC 5 819 Thailand IRL 1 000 pieces 27 68 60.04 A I II a ) b ) c ) III a ) b ) c ) d ) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Under garments , knitted or crocheted , not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized South Korea Hong Kong Macao F D F I BNL UK IRL DK GR EEC F UK IRL Tonnes Tonnes Tonnes 53 140 110 28 104 256 6 22 3 669 100 318 9 No L 116 / 50 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries 73 60.05 A II b ) 3 South KoreaOuter garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres 60.05-16 , 17 , 19 Czecho ­ slovakia Hong Kong Hungary Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 D 1 000 pieces 279 F 62 I\ 48 BNLI 66 UK|| 160 IRL 4 DK 10 GR 8 EEC 637 D 1 000 pieces 209 F 70 I || 20 BNL|| 16 UK 134 IRL|| 3 DK 21 GR|| 8 EEC 481 D 1 000 pieces 737 F 93 I 73 BNL|| 186 UK|| 504 IRL|| 11 DK 40 GR|| 11 EEC 1 655 D 1 000 pieces 176 F 37 II 47 BNLI 66 UK|| 136 IRL 2 DK 7 GR| 11 EEC 482 D 1 000 pieces 417 F 135 I 42 BNL 31 UK 159 IRL 4 DKI 102 GR 8 EEC 898 D 1 000 pieces 170 F 318 I 39 BNL 28 UK 62 IRL 4 DK 12 GR 10 EEC 643 D 1 000 pieces 609 F 104 H I 190 BNL 134 UK 118 IRL 4 DK 31 GR 5 EEC 1 195 Macao Poland Romania i 1 ) An additional exceptional quantity of 25 000 pieces has been agreed . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 51 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 73 (cont'd) Thailand D F I BNL UK IRL DK GR EEC 1 000 pieces 291 113 195 309 357 22 172 26 1 485 76 61.01 B 1 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing Women's , girls' and infants' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres Bulgaria Czecho ­ slovakia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces Tonnes 880 189 103 65 157 9 30 57 1 490 310 51 33 32 62 7 15 15 525 Hong Kong D F I BNL UK IRL DK GR EEC Tonnes 1 235 280 225 156 1 467 14 122 35 3 534 Hungary D F I BNL UK IRL DK GR EEC Tonnes 285 48 33 180 57 2 20 14 639 Macao UK IRL Tonnes 347 8 78 61.01 A II b ) B III V f) 1 g ) 1 2 3 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 96 Men's and boys ' outer garments : Men's and boys' woven bath robes , dressing gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A , 14 B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres South Korea D F I BNL UK IRL DK GR EEC Tonnes 305 318 103 586 344 6 20 12 1 694 Czecho ­ slovakia ( x ) F Tonnes 85 0 ) See Appendix . I No L 116 / 52 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 78 (cont'd) Hong Kong Hungary D F I BNL UK IRL DK GR EEC D Tonnes Tonnes 1 678 232 239 394 1 526 37 273 28 4 407 67 I F\ 27 Il 17 BNL 255 UK 55 I || IRL|| 1 DK 5 | || GR 10 EEC 437 Macao F Tonnes 156 BNL 98 81 61.02 B I b ) II c ) e ) 8 aa ) 9 aa ) bb ) cc ) 61.02-07 , 22 , 23 , 24 , 85 , 90 , 91 , 92 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven bath robes , dressing gowns , bed jackets and similar indoor wear and outer garments , except garments of categories 6 , 7 , 15 A , 15 B , 21 , 26 , 27 , 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres . South Korea (*) Czecho ­ slovakia Hong Kong (') Macao Romania D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces Tonnes Tonnes Tonnes Tonnes 1 571 629 170 785 779 I 1 ) 14 263 24 4 235 ( 2 ) 3 562 452 367 767 2 347 . 49 431 46 8 021 343 238 66 121 113 5 42 10 938 54 44 29 32 31 1 3 8 202 (') See Appendix , ( 2 ) See category 78 . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 53 Mem ­ Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 85 ber States 83 South Korea Tonnes60.05 A II a ) b ) 4 hh ) 11 22 33 44 ijij ) kk ) 11 ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rubberized , other than garments of categories 5, 7, 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 11 11 11 22 33 44 Hong Kong Tonnes Hungary Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F , I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F BNL BNL F 104 22 18 12 273 6 5 5 445 476 141 117 229 1 273 9 39 11 2 295 170 37 32 157 138 3 20 22 579 151 170 14 52 54 5 14 3 463 80 153 117 94 Macao Tonnes Poland Tonnes Tonnes Tonnes Tonnes Romania Czecho ­ slovakia Thailand UK 203 No L 116 / 54 Official Journal of the European Communities 29 . 4 . 85 GROUP III A Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres ( continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene , less than 3 m wide ; woven sacks of such strip or the like Bulgaria South Korea Czecho ­ slovakia UK D F I BNL UK IRL DK GR EEC BNL Tonnes Tonnes Tonnes 53 868 250 220 1 656 494 22 109 168 3 787 456 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 Woven fabrics of man-made fibres ( continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres ( continuous ) other than those for tyres and those containing elastomeric yarn South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC IRL DK Tonnes Tonnes 417 270 242 309 1 414 80 50 172 2 954 9 14 36 51.04 B III 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of man-made fibres (continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres ( continuous ) other than those for tyres and those containing elastomeric yarn Czecho ­ slovakia Hungary Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 400 61 18 61 56 5 22 35 658 120 81 117 14 43 2 7 6 390 578 353 108 111 115 15 26 57 1 363 29 . 4 . 85 Official Journal of the European Communities No L 116 / 55 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 36 (cont'd) Romania D F I BNL UK IRL DK GR EEC Tonnes 59 158 32 24 67 2 8 6 ' 356 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of man-made fibres ( discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Bulgaria South Korea Czecho ­ slovakia Poland Romania Thailand I UK D F 1 BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC I Tonnes Tonnes Tonnes Tonnes Tonnes 542 32 501 436 1 935 132 421 14 326 27 3 792 1 221 80 18 18 132 12 34 70 1 585 326 152 425 64 88 11 11 31 1 108 999 511 383 295 380 7 81 42 2 698 2 812 38 A 60.01 B I b ) 1 60.01-40 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric Czecho ­ slovakia i 1 ) Poland I D F I BNL UK IRL DK GR EEC Tonnes Tonnes 6 253 159 76 107 119 7 17 4 742 ( J ) See Appendix . No L 116 / 56 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 38 B 62.02 A II 62.02-09 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains Czecho ­ slovakia I Tonnes n 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven curtains ( other than net curtains ) and furnishing articles , of wool , of cotton or of man-made textile fibres Czecho ­ slovakia I Tonnes ii 41 ex 51 . 01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn of man-made fibres ( continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres ( continuous ), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Czecho ­ slovakia Romania BNL D F I BNL UK IRL DK GR EEC Tonnes Tonnes 116 1 446 308 247 199 403 18 59 67 2 747 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Sheep's or lambs' wool or other animal hair ( fine or coarse ), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair Brazil Uruguay D F I BNL UK IRL DK GR EEC F I UK Tonnes Tonnes 2 810 1 887 3 110 1 324 931 26 57 852 10 997 2 022 5 955 953 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Bulgaria South Korea D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 64 44 36 22 52 2 8 5 233 113 70 63 15 150 3 7 11 432 (') See category 38 A. I | 29 . 4 . 85 Official Journal of the European Communities No L 116 / 57 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 50 (cont'd) Hungary Uruguay D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 71 159 17 20 25 1 2 9 304 636 90 73 181 258 5 15 9 1 267 53 55.07 55.07-10 , 90 Cotton gauze Bulgaria 1 Tonnes 95 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Man-made fibres ( discontinuous or waste ), carded , combed or otherwise prepared for spinning: A. Synthetic textile fibres : Synthetic textile fibres ( dis ­ continuous or waste ), carded or combed Romania D F I BNL UK IRL DK GR EEC Tonnes 3 503 2 170 1 523 1 025 2 141 64 220 209 10 855 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpeting and rugs , knotted (made up or not) Czecho ­ slovakia Poland Romania 0 ) GR GR D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 0 ) (') 131 90 132 56 126 3 ' 11 2 551 61 58.05 A I a ) c ) 11 B 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 Narrow woven fabrics , and narrow fabrics ( bolduc ) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise ) on both edges , other than woven labels and the like ; bolduc Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 400 15 24 37 68 2 10 6 562 256 93 205 74 743 4 14 7 1 396 (') See Appendix . No L 116 / 58 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 61 (cont'd) Poland D F I BNL UK IRL DK GR EEC Tonnes 145 66 17 39 90 2 10 5 374 62 58.06 58.07 58.08 58.09 58.10 58.06-10 , 90 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Woven labels , badges and the like , not embroidered , in the piece , in strips or cut to shape or size Chenille yarn ( including flock chenille yarn ), gimped yarn ( other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), plain Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace in the piece , in strips or in motifs Embroidery , in the piece , in strips or in motifs South Korea F Tonnes 670 64 60.01 B I b ) 2 3 60.01-51 , 55 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric ( imitation fur ), knitted or crocheted , not elastic or rubberized , of synthetic textile fibres Poland UK Tonnes 55 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres Bulgaria Czecho ­ slovakia UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 32 239 (') 43 36 160 477 15 103 13 1 086 (*) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 59 GROUP III B Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 10 60.02 A B 60.02-40 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR EEC F 1 000 pairs 1 000 pairs 2 880 3 866 876 4 585 2 292 0 ) 217 433 64 15 213 225 Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pairs 14 887 2 407 1 672 5 778 42 985 0 ) 275 1 731 83 69 818 Hungary F 1 000 pairs 568 (') Macao F UK 1 000 pairs 1 919 5 896 ( x ) Malaysia F 1 000 pairs 2 360 Pakistan ( J ) F UK 1 000 pairs 1 135 2 128 \ Philippines DFIBNLUKIRLDKGR EEC 1 000 pairs 1 780 1 085 938 862 1 412 79 187 101 6 444 Thailand D F I BNL UK IRL DK GR EEC 1 000 pairs 2 067 604 202 1 035 1 288 ( ») 34 53 68 5 351 ( ') See Appendix . No L 116 / 60 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 67 60.05 A II b ) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Clothing accessories and other articles ( except garments ), knitted or crocheted , not elastic or rubberized ; articles ( other than bathing costumes ) of knitted or crocheted fabric , elastic or rubberized , of wool , of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 70 48 45 39 601 8 23 10 844 240 ( J ) 44 27 121 162 3 15 8 620 290 (') 90 65 304 105 2 27 12 895 67 a ) 60.05-97 a ) Of which sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip Czecho ­ slovakia Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 126 5 19 103 121 3 13 2 393 278 39 44 297 72 2 22 5 759 69 60.04 B IV b ) 2 cc ) 60.04-54 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Women's , girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies ' garments South Korea F 1 000 pieces 1 578 ( ! ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 61 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units " Quantitative limitsfrom 1Januaryto 31December1985 69 (cont'd) Czecho ­ slovakia Hungary Hong Kong Poland Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F F F BNL 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 227 146 23 42 32 3 56 10 539 251 27 21 35 30 2 5 8 379 157 219 389 356 70 60.04 B III 60.04-31 , 33 , 34 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Panty-hose ( tights ) South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 5 530 (') 2 834 1 327 1 942 2 070 88 265 ' 170 14 226 71 60.05 A II b ) 1 60.05-06 , 07 , 08 , 09 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 1 . Babies' garments ; girls' garments up to and including commercial size 86 : Babies ' knitted outer garments , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Macao Philippines D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F UK IRL UK IRL Tonnes Tonnes Tonnes Tonnes 51 14 8 16 39 1 3 132 91 27 22 31 125 2 11 4 313 106 70 5,9 64 7 (') See Appendix . No L 116 / 62 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 71 (cont'd) Romania D F I BNL UK IRL DK GR EEC Tonnes 46 10 8 11 19 1 5 4 104 72 60.05 A II b ) 2 60.06 B I 60.05-11 , 13 , 15 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessoires : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Knitted swimwear South Korea Hong Kong F BNL D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 935 245 5 473 714 707 1 849 ( ») 2 820 60 559 27 12 209 61.01 B II 60.06-91 Men's and boys' outer garments : Macao F 1 000 pieces 381 61.02 B II b ) 61.01-22 , 23 61.02-16 , 18 Women's , girls' and infants' outer garments : B. Other : Woven swimwear , of wool , of cotton or of man-made textile fibres 74 60.05 A II b ) 4 gg ) 11 22 33 44 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : South Korea Hong Kong UK IRL D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 161 13 414 71 55 89 374 6 30 13 1 052 60.05-71 , 72 , 73 , 74 II . Other : Women's , girls' and infants' ( other than babies') suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits Hungary Macao Philippines Thailand D F I BNL UK IRL DK GR EEC F UK IRL UK UK IRL 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 90 25 21 48 29 1 4 4 222 811 (') 327 20 212 322 20 0 ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 63 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units i _- Quantitative limitsfrom 1Januaryto 31December1985 75 60.05 A II b ) 4 ff) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits Macao F 1 000 pieces (M 77 60.03 B II a ) 60.03-24 , 26 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Women's stockings of synthetic textile fibres Czecho ­ slovakia D F I BNL UK IRL DK GR EEC 1 000 pairs 116 28 21 19 29 3 180 11 407 Romania D F I BNL UK IRL DK GR EEC 1 000 pairs 635 157 125 124 201 9 22 6 1 279 80 61.02 A I a ) b ) 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres Brazil South Korea Hong Kong Macao Pakistan Philippines BNL UK F D F I BNL UK IRL DK GR EEC F UK F UK IRL Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 108 107 79 326 61 61 100 340 9 31 7 935 76 169 43 173 19 (') See category 74 . No L 116 / 64 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 82 60.04 B IV a ) c ) 60.04-38 , 60 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Under garments , other than babies ', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres South Korea Hong Kong Macao Romania F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes 30 488 103 59 216 247 11 76 7 1 207 129 . 38 17 55 24 1 4 2 270 538 118 95 69 140 8 22 7 997 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset belts , suspender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric ), whether or not elastic : Corsets , corset-belts , suspender ­ belts , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric ), other than brassieres , whether or not elastic South Korea Hong Kong D F I BNL UK IRL DK GR EEC UK 1 000 pieces 1 000 pieces 1 620 692 178 578 522 11 57 23 3 681 675 87 61.10 61.10-00 Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted Hong Kong D F I BNL UK IRL DK GR EEC Tonnes 467 255 83 166 512 15 47 7 1 552 29 . 4 . 85 Official Journal of the European Communities No L 116 / 65 GROUP I I C Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables , plaited or not : Twine , cordage , ropes and cables , of synthetic textile fibres , plaited or not Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 1 135 105 85 81 75 4 18 22 1 525 91 62.04 A II B II 62.04-23 , 73 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Tents South Korea (') Czecho ­ slovakia Hungary Poland Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F BNL F Tonnes Tonnes Tonnes Tonnes Tonnes 845 151 122 410 557 11 29 30 2 155 660 156 347 329 108 27 21 39 1 687 40 25 147 15 113 2 12 25 379 303 229 394 ( ») 97 59.05 59.05-11 , 21 , 29 , 91 , 99 Nets and netting made of twine , cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope South Korea D F I BNL UK IRL DK GR EEC Tonnes 100 33 56 54 83 2 27 324 679 (') See Appendix . No L 116 / 66 Official Journal of the European Communities 29 . 4 . 85 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with prep ­ arations of cellulose derivatives or of other artificial plastic materials South Korea Czecho ­ slovakia Hungary UK UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 1 338 19 1 160 614 728 435 1 222 43 40 97 4 339 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like : Textile fabrics , impregnated or coated , other than those of categories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery , studio back-cloths or the like Romania D F I BNL UK IRL DK GR EEC Tonnes 29 20 92 11 25 1 2 12 192 105 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods ) consisting of textile materials combined with rubber threads Czecho ­ slovakia Poland UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 38 91 23 21 47 139 2 8 4 335 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven tarpaulins , sails , awnings and sunblinds Czecho ­ slovakia Hong Kong (*) Hungary GR F GR Tonnes Tonnes Tonnes H 227 0 ) 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sunblinds , tents and camping goods: Woven pneumatic mattresses Czecho ­ slovakia D F I BNL UK IRL DK GR ( 2 ) EEC Tonnes 774 135 495 318 236 12 58 27 2 055 ( J ) See category 110 . ( 2 ) See Appendix . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 67 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 110 (cont'd) Hungary Poland D F I BNL UK IRL DK GR (1) EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 932 522 422 295 615 27 126 64 3 003 670 410 336 179 122 7 57 19 1 800 111 62.04 A IV B IV 62.04-29 , 79 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Camping goods , woven , other than pneumatic mattresses and tents South Korea Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 7 5 2 9 7 16 3 49 8 7 9 2 10 4 42 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles ( including dress patterns ): Other made up textile articles , woven , excluding those of categories 113 and 114 Czecho ­ slovakia IRL Tonnes 14 0 ) See Appendix . No L 116 / 68 Official Journal of the European Communities 29 . 4 . 85 GROUP IV Category CCT heading No N1MEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 115 54.03 54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 Flax or ramie yarn , not put up for retail sale Poland D F I BNL UK IRL DK GR EEC Tonnes 110 9 10 16 9 1 1 4 160 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie Bulgaria (*) Czecho ­ slovakia Hungary Poland Romania I UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes 26 51 247 106 285 485 289 182 131 77 1 802 42 26 165 16 116 10 130 15 520 550 131 195 35 143 4 279 35 1 372 119 397 79 46 98 4 13 4 757 118 ex 62.02 B I b ) 62.02-15 Bed linen , table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie , other than knitted or crocheted Bulgaria Czecho ­ slovakia I UK F GR Tonnes Tonnes ( 3 ) ( 4 ) (*) See Appendix . ( 2 ) See category 117 . ( 3 ) See category 119 . ( 4 ) See category 20 . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 69 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 119 ex 62.02 B II b ) B III b ) Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Bulgaria I UK Tonnes 1 B. Other : Czecho D Tonnes 195 62.02-61 , 75 Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted slovakia F I BNL 38 P ) 107 17 I I UK 68 || IRL 3 DK 6 | GR|| 5 EEC 439 Poland D Tonnes 340 F 238 || || I 165 BNL 24 II || UK 80 I li IRLI 4 DK 9 || GRli 6 EEC 866 Romania D Tonnes 206 F 42 \ I 37 BNL 22 UKI 63 I IRLI 1 || || DKIl 10 GRI 4 EEC 385 121 ex 59.04 59.04-60 Twine , cordage , ropes and cables , plaited or not : Twine , cordage , ropes and cables , plaited or not , of flax or ramie Poland D F I BNL UK IRL DK GR EEC Tonnes 11 39 5 4 7 1 2 3 72 (') See category 117 . ( 2 ) See Appendix . No L 116 / 70 Official Journal of the European Communities 29 . 4 . 85 APPENDIX Category ProvisionThird country In addition to the quantitative limit fixed in the Annex , the following additional quantity was agreed for cotton yarn classified as 56 count (British ) (94 metric count) for 1983 to 1986 falling within NIMEXE codes 55.05-21 , 25 , 27 , 29 , 55 , 57 , 85 and 87 which are divided in the following way : (tonnes) D F I BNL UK IRL DK GR EEC 223 33 156 93 35 27 221 12 800 The quantitative limit for Benelux includes synthetic fabric falling within category 3 . The quantitative limit for Benelux includes synthetic fabric other than unbleached or bleached falling within category 3 a ). The quantitative limits include synthetic fabric falling within category 3 . The quantitative limits include cotton fabric falling within category 2 . The quantitative limits include cotton fabric falling within category 2 . The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a ). The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a ). A reduction of 5 000 pieces per year on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud ( in other words a total reduction of 20 000 pieces for 1983 to 1986 . Quantitative limits fixed for all Member States only concern cotton products falling within NIMEXE codes 60.04-19 , 23 , 71 , 79 and 89 . The quantitative limits for Germany include 150 000 pieces per year for the 'Partners des Fortschritts' Fair in Berlin . 1 2 2 a ) 2 3 3 3 a ) 3 a ) 4 4 6 7 8 20 20 20 Peru Bulgaria Bulgaria Colombia Malaysia Thailand Malaysia Thailand South Korea Egypt Hong Kong South Korea South Korea Bulgaria Egypt Czecho ­ slovakia Within the quantitative limits there are the following sub-ceilings for long trousers falling within NIMEXE codes 61.01-72 , 74 and 76 and 61.02-66 , 68 and 72 broken down as follows : (1 000 pieces) D F I BNL UK IRL DK GR EEC 1983 15 214 745 605 2 488 20 465 68 2 270 ' 145 42 000 1984 15 257 802 646 2 501 20 516 69 2 274 145 42 210 1985 15 298 860 690 2 511 20 567 70 2 278 147 42 421 1986 15 340 913 738 2 525 20 616 71 2 282 148 42 633 A reduction of 354 000 pieces per year on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud ( in other words a total reduction of 1 415 637 pieces for the period 1983 to 1986 ). Reductions of 2 990 000 and 164 000 pieces on the quantitative limits shown for Germany and Benelux respectively were agreed to take account of recorded cases of import fraud for 1983 . For the period 1 984 to 1986 the respective annual reduction amounts to 2 227 000 pieces for Germany and 164 000 pieces for Benelux ( in other words a total of 9 670 000 and 655 209 pieces respectively for the period 1983 to 1986 ). The quantitative limit includes products falling within category 39 . Quantitative limits only concern cotton products falling within NIMEXE codes 62.02-12 and 13 . Including products falling within category 118 . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 71 Category Third country Provision 12 South Korea 14 A South Korea 15 A South Korea 15 B Philippines An annual reduction of 4 385 000 pairs on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 , the annual reduction amounts to 4 060 000 pairs ( in other words a total reduction of 16 564 000 pairs for the period 1983 to 1986 ). For the United Kingdom the quantitative limits apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated fabrics , impregnated coats and other impregnated garments falling within NIMEXE codes 60.01-07 and 09 . For the United Kingdom the quantitative limits apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated coats and other impregnated garments falling within NIMEXE codes 61.02-05 and 07 . The quantitative limit for Germany includes 50 000 pieces reserved each year for the 'Partners des Fortschritts' Fair in Berlin . An annual reduction of 17 250 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud (in other words a total reduction of 69 000 pieces for the period 1983 to 1986). An additional flexibility of 1,5 % transfer between categories for products falling within category 17 is available . An annual reduction of 260 000 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 , the annual reduction amounts to 111 000 pieces ( in other words a total reduction of 594 000 pieces ). Within the quantitative limits for Germany and France there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : (1 000 pieces) 17 South Korea 21 South Korea 24 Brazil 19861983 400 25 1984 416 26 1985 433 26 D F 450 28 24 Pakistan The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only . Within the quantitative limit for Germany there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : (1 000 pieces) 24 Romania 1983 80 1984 83 1985 87 1986 90 24 Singapore Within the quantitative limit there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : (1 000 pieces ) D F I BNL UK IRL DK GR EEC 1983 100 36 16 28 28 2 5 5 220 1984 101 37 18 29 31 2 6 5 229 1985 102 38 20 30 34 2 7 5 238 1986 103 39 22 31 37 2 ­ 8 5 247 24 Thailand The quantitative limits cover products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only . The quantitative limit for France includes products falling within category 27 .26 Czecho ­ slovakia South Korea29 Ofwhich , inside these quantitative limits , the following quantities are exclusively reserved for 'judo , karate , kung fu , taekwondo suits and similar martial arts suits': (1 000 pairs) D 43 F 81 I 15 BNL 15 UK 23 DK 6 EEC 183 78 Czecho ­ slovakia The quantitative limit includes products falling within category 8 1 . No L 116 / 72 Official Journal of the European Communities 29 . 4 . 85 Category Third country Provision 81 South Korea The quantitative limit includes products falling within category 78 . For the United Kingdom the quantitative limits do not apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated coats and other impregnated garments falling within NIMEXE codes 61 .01-01 and 09 and 61.02-05 and 07 . 81 Hong Kong The quantitative limits include products falling within category 78 . 38 A Czecho ­ slovakia The quantitative limit includes products falling within category 38 B. 58 Czecho ­ slovakia Poland Imports into Greece are subject to special provisions . 58 Romania The quantitative limits only cover industrially made carpets . 66 Czecho ­ slovakia The quantitative limit for Germany does not cover electric blankets falling within NIMEXE code 62.01-10 . 10 South Korea Within the quantitative limit shown for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40: (1 000 pairs) 1983 183 1984 190 1985 198 1986 206 An annual reduction of 1 35 000 pairs on the quantitative limit shown for the United Kingdom was agreed to take account of recorded cases of import fraud ( in other words a total reduction of 541 056 pairs for the period 1983 to 1986 ). 10 Hong Kong Within the quantitative limit for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40 : (1 000 pairs) I 1983 1984 1985 1986 I 17 000 17 340 17 687 18 041 10 Hungary Quantitative limits shown for France only cover products falling within NIMEXE codes 60.02-50 , 60 , 70 and 80 . 10 Macao Within the quantitative limit for the United Kingdom there are the following sub-ceilings for gloves falling within NIMEXE code 60.02-40 : 1983 1984 1985 (1 000 pairs) 1986 l 500 510 520 530 10 Pakistan The quantitative limits cover products falling within NIMEXE codes 60.02-50 , 60 , 70 and 80 only . 10 Thailand Within the quantitative limit shown for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40 : lI (1 000 pairs) I 1983 1984 1985 1986 600 636 674 715 67 Czecho ­ slovakia Hungary 1 The quantitative limit for Germany does not cover elastic stockings falling j within NIMEXE code 60.06-92 . 70 South Korea A reduction of 1 080 000 pieces on the quantitative limits shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the following years , the respective annual reduction will amount to 921 000 pieces ( in other words a total reduction of 3 844 000 pieces for the period 1983 to 1986). 29 . 4 . 85 No L 116 / 73Official Journal of the European Communities Category Third country Provision 72 Hong Kong With the exception of Benelux , the quantitative limits cover knitted or crocheted bathing costumes only , falling within NIMEXE codes 60.05-11 , 13 and 15 and 60.06-91 . For Benelux the quantitative limit also includes woven bathing costumes falling within NIMEXE codes 61.01-22 and 23 and 61.02-16 and 18 . Within this quantitative limit there are the following sub-ceilings for woven bathing costumes falling within NIMEXE codes 61.01-22 and 23 and 61.02-16 and 18 : (1 000 pieces) 1983 262 1985 295 1984 278 1986 313 74 Macao The quantitative limits include products falling within category 75 ( conversion rate 950 g / piece ). 91 South Korea The equivalence in pieces of quantitative limits indicated in the Annex is : (1 000 pieces) D F I BNL UK IRL DK GR EEC 1983 162 22,6 18,2 81,2 103,4 1,8 4,4 4,8 398,4 1984 165,6 26,2 21,2 81,6 107,4 2 5 5,4 414,4 1985 169 30,2 24,4 82 111,4 2,2 5,8 6 431 1986 172 34,8 28 82,4 115,4 2,4 6,6 6,6 448,2 91 Romania Within the quantitative limit there is a sub-ceiling of 10 % for cotton tarpaulins . 109 Hong Kong Within the quantitative limit for France there are the following sub-ceilings for sails other than for windsurfers : (tonnes) 1984 89 1983 83,4 1985 95 1986 102 110 Czecho ­ slovakia Hungary The quantitative limit for Greece includes products falling within category 109 . 117 Bulgaria The quantitative limits for Italy and the United Kingdom include products falling within categories 118 and 119 . 119 Czecho ­ slovakia The quantitative limit for France includes products falling within category 118 . No L 116 / 74 Official Journal of the European Communities 29 . 4 . 85 ANNEX B QUANTITATIVE LIMITS SPECIFIC TO OUTWARD PROCESSING TRAFFIC FOR 1985 (&gt;) Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 6 61.01 B V d) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boys' outer garments Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Sri Lanka D I BNL EEC 1 000 pieces 155 20 150 325 7 60.05 A II b ) 4 aa ) 22 33 44 55 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Singapore D I BNL EEC 1 000 pieces 159 53 53 265 61.02 B II e ) 7 bb ) cc) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted (not elastic or rub ­ berized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres Sri Lanka Thailand D F I BNL EEC D F I BNL EEC 1 000 pieces 1 000 pieces 181 11 21 52 265 64 11 15 19 109 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Pakistan Sri Lanka D I BNL EEC D I BNL EEC 1 000 pieces 1 000 pieces 132 44 36 212 172 40 49 261 (*) Where no level is indicated for a particular Member State , no special arrangements for reimportation into that Member State under the economic outward processing regime have been established for the products and supplier countries concerned . 29 . 4 . 85 Official Journal of the European Communities No L 116 / 75 Category CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1985 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres Singapore Sri Lanka Thailand D I BNL EEC D F I BNL EEC D I BNL EEC 1 000 pieces 1 000 pieces 1 000 pieces 84 57 84 225 145 11 18 18 192 56 17 39 112 26 60.05 A II b ) 4 cc) 11 22 33 44 61.02 B II e ) 4 bb ) cc) dd ) ee ) 60.05-45 , 46 , 47 ,48 61.02-48 , 52 , 53 , 54 Outer garments and other articles knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses ofwool , of cotton or of man-made textile fibres Thailand D F I BNL EEC 1 000 pieces 45 11 14 14 84